[exhibit1027001.jpg]
Exhibit 10.2.7 Employers Mutual Casualty Company Executive Long Term Incentive
Plan PLAN OVERVIEW The Employers Mutual Casualty Company Executive Long Term
Incentive Plan (the “LTIP”) is designed to reward superior multi-year
performance for the senior executive officers of Employers Mutual Casualty
Company (“the Company”). The LTIP helps EMC attract and retain high caliber
senior executives. The LTIP provides compensatory motivation to achieve
specified targets to incent senior executive officers to continually strive for
optimal results. The following organization goals are the foundation for the
LTIP: • Underwriting profitability • Strengthening and protecting surplus •
Premium growth GENERAL PLAN STRUCTURE Terms in bold are defined in the
“Definitions and Sources” section. The Three components that contribute to the
LTIP calculation are: • Trade Combined Ratio • Surplus growth • Written premium
growth The Trade Combined Ratio (“TCR”) is a calculation that assesses the
Company's ability to generate an underwriting profit. The Surplus component
rewards our ability to improve the strength of our policyholder surplus. The
Written Premium component gauges our ability to increase overall written premium
volume. For each of these components, a base percentage for meeting the
pre-determined corporate goal is adjusted, up or down, to account for exceeding
or missing the goal target. The result for each of the three components is added
together and adjusted with an Industry Comparison Factor (provides bonus impact
depending on whether EMC outperforms the industry or not) to calculate the
Unmodified Plan Percentage. The Unmodified Plan Percentage is then adjusted, for
each Eligible Officer, using the Role Adjustment Factor (accounts for the
officer level or committee membership), Service Adjustment Factor (prorates the
bonus percentage for any officers not eligible the entire year) and Retirement
Notice Adjustment Factor (adjusts the bonus for retirees based on whether
adequate retirement notice was provided). The resulting percentage is the
Individual Plan Percentage which is then applied to the officer's Salary to
calculate the LTIP Payout. Any payment is subject to all applicable taxes,
withholdings and deductions. To assist participants in calculating individual
bonuses, a table will be provided each Plan Term to LTIP participants to show
the bonus percentages applicable for each component result in 1/10th point
increments. For each of the three components of the LTIP (Trade Combined Ratio,
Surplus and Written Premium), the base bonus percentage, corporate goal and
performance factor will be set by the Executive Management Committee (upon
approval by the Senior Executive Compensation Committee) at the beginning of the
Plan Term.



--------------------------------------------------------------------------------



 
[exhibit1027002.jpg]
TIMING OF PLAN PAYMENT Any incentive compensation from the LTIP will be made
following the approval by the Senior Executive Compensation Committee and after
review of industry results on April 10 of the year following the end of the Plan
Term. SEPARATION OF EMPLOYMENT Any Eligible Officer who separates from the
Company for any reason other than retirement, death or Disability will not
receive payment from the LTIP. SPECIAL CONSIDERATIONS All provisions in the LTIP
are approved by the Senior Executive Compensation Committee at the onset of the
Plan Term. Any exceptions to the plan calculations or eligibility must be
submitted to the Committee for consideration and the decision of the Committee
is final. The following worksheet outlines the overall calculation for the plan.



--------------------------------------------------------------------------------



 
[exhibit1027003.jpg]
Executive Long Term Incentive Plan Trade Combined Ratio: + [( - ) * ] = TCR Base
Bonus % 3 YR TCR Goal 3 YR TCR Result TCR Performance Factor TCR Contribution +
Surplus Growth: + [( - ) * ] = Surplus Base Bonus % 3 YR Surplus Result 3YR
Surplus Goal Surplus Performance Surplus Contribution Factor Written Premium
Growth: + [( + - ) * ] = WP Base Bonus % 3 YR WP Result 3YR WP Goal WP
Performance WP Contribution Factor Industry Comparison Factor: 1 + [( * - ) * ]
= 3 YR Industry TRC 3YR TRC Result Industry Performance Industry Comparison
Factor Factor MIN .80/MAX1.20 = Unmodified Plan Percentage rounded to 1/10th MAX
125% * Role Adjustment Factor: officer's position within the Company as of
December 31 of the Plan Year. Role Adjustment Factor Role or title Adjustment
Factor President 1.3 Executive Management Committee Members 1.2 Policy Committee
Members or Sr. VP 1.1 All other Vice Presidents 1.0 Service Adjustment Factor: #
of days during the Plan Term participating/1095. Usually 1.0 except for new or
retiring officers, or upon the occurrence of death or Disability. Retirement
Notice Adjustment Factor: Will be 1.0 for current Eligible Officers, and in the
case of death, Disability or retiring officers who provide Adequate Retirement
Notice. Any retiring officers not providing adequate notice will use a factor of
.50. * Service Adjustment Factor * Retirement Notice Adjustment Factor =
Individual Plan Percentage rounded to 1/10th * Salary: Officer's annual salary
as shown in Workday as of December 15th of the end of the Plan Term. $ Salary =
$ LTIP Payout



--------------------------------------------------------------------------------



 
[exhibit1027004.jpg]
Executive Long Term Incentive Plan - SAMPLE Trade Combined Ratio: 20% + [( 100%
- 99% ) * 7 ] = 27% TCR Base Bonus % 3 YR TCR Goal 3 YR TCR Result TCR
Performance Factor TCR Contribution + Surplus Growth: 5% + [( 23% - 20% ) * .75
] = 7.25% Surplus Base Bonus % 3 YR Surplus Result 3YR Surplus Goal Surplus
Performance Surplus Contribution Factor + Written Premium Growth: 5% + [( 5% -
5% ) * .75 ] = 5% WP Base Bonus % 3 YR WP Result 3YR WP Goal WP Performance WP
Contribution Factor * Industry Comparison Factor: 1 + [( 99% - 97% ) * .05 ] =
1.1 3 YR Industry TRC 3YR TRC Result Industry Performance Industry Comparison
Factor Factor MIN .80/MAX1.20 = 43.2% Unmodified Plan Percentage rounded to
1/10th MAX 125% * Role Adjustment Factor: officer's position within the Company
as of December 31 of the Plan Term. 1.1 Role Adjustment Factor Role or title
Adjustment Factor President 1.3 Executive Management Committee Members 1.2
Policy Committee Members or Sr. VP 1.1 All other Vice Presidents 1.0 * Service
Adjustment Factor: # of days during the Plan Term participating/1095. Usually
1.0 except for new or retiring officers, or upon the occurrence of death or
Disability. 1.0 Service Adjustment Factor * Retirement Notice Adjustment Factor:
Will be 1.0 for current Eligible Officers, and in the case of death, Disability
or retiring officers who have provided Adequate Retirement Notice. Any retiring
officers not providing adequate notice will use a factor of .50. 1.0 Retirement
Notice Adjustment Factor = 47.5% Individual Plan Percentage rounded to 1/10th *
Salary: Officer's annual salary as shown in Workday as of December 15th of end
of the Plan Term. $150,000 Salary = Assume the following information is
available. Executive Management sets the following base bonus percentages, goals
and performance factors at the beginning of the Plan Term: TCR Base = 20%, Goal
= 100, Performance Factor = 7 Surplus Base = 7.5%, Goal = 20%, Performance
Factor = .75 Written Premium Base = 7.5%, Goal = 5%, Performance Factor = .75
Industry Performance Factor = .05 Eligible Vice President that is a Policy
Committee Member, not retiring and eligible the entire plan year. $71,250 LTIP
Payout



--------------------------------------------------------------------------------



 
[exhibit1027005.jpg]
PLAN DEFINITIONS AND SOURCES Adequate Retirement Notice: Written notification of
an officer's intent to retire is received by his/her supervisor and human
resources or a member of the Executive Management Committee no less than: Role
or title Notice Required President one year prior to retirement date Executive
Management Committee Members one year prior to retirement date Policy Committee
Members or SVP nine months prior to retirement date All other Vice Presidents
six months prior to retirement date For purposes of the LTIP, in no event can a
retirement occur prior to the officer attaining age 55 at the time of
separation. Disability: Disability is determined by the Eligible Officer
becoming eligible to receive disability benefits under the Company’s applicable
long-term disability program. Eligible Officer: Officers holding titles of Vice
President, Senior Vice President, Executive Vice President or President for
Employers Mutual Casualty Company on or before December 31 of the end of the
Plan Term who are not otherwise eligible for a separate bonus plan, as well as
retiring officers (or those experiencing death or Disability) holding the title
of Vice President, Senior Vice President, Executive Vice President or President
for Employers Mutual Casualty Company during the Plan Term. Executive Management
Committee: EMC President and CEO, EMC EVP/COO, EMC EVP for Corporate
Development, EMC EVP Finance and Analytics, SVP Branch Operations. Individual
Plan Percentage: The percentage applied to the officer’s Salary calculated by
Unmodified Plan Percentage * Role Adjustment Factor * Service Adjustment Factor
* Retirement Notice Adjustment Factor. This percentage yields the gross payment
which is subject to all applicable taxes, withholdings, and deductions. Industry
Comparison Factor: An adjustment factor used to account for EMC's performance
against the industry. The factor range is from .80 to 1.20 depending on whether
EMC performed better or worse than the industry over a three year period with
respect to the trade combined ratio. 3 YR Industry TCR: A measure of the
industry underwriting performance for comparison with EMC. This ratio will be
calculated annually be taking the un-weighted average of the most recent 3 year
combined ratios as calculated by AM Best for the Total US PC Industry (099200).
The calculation will always use the most recently available industry results
which is expected to be the QAR report or BestLink for the first two years and
the AM Best Statistical Study US P/C Financial Results which is generally
published mid to late March. LTIP Payout: (Unmodified Plan Percentage * Role
Adjustment Factor * Service Adjustment Factor * Retirement Notice Adjustment
Factor) * Salary Plan Term: The three-year term commencing on January 1 of the
first year and ending on December 31 of the final year. Retirement Notice
Adjustment Factor: A factor of 1.0 unless Adequate Retirement Notice was not
received. Lack of Adequate Retirement Notice will generate a .50 factor.



--------------------------------------------------------------------------------



 
[exhibit1027006.jpg]
Role Adjustment Factor: Provides distinction among individual eligible officers
based on title and service on either the Policy Committee or Executive
Management Committee as of December 31 of the end of the Plan Term. Role or
title Adjustment Factor President 1.3 Executive Management Committee Members 1.2
Policy Committee Members or Sr. VP 1.1 All other Vice Presidents 1.0 Salary:
Officer's annual salary as shown in Workday as of December 15th of the end of
Plan Term. For a retiring officer (or one experiencing death or Disability),
salary shall be the annual salary shown in Workday as of the date of retirement
(or death or Disability). Service Adjustment Factor: Provides the proportion of
time, during the Plan Term, that an officer was eligible for the bonus plan.
This is a calculated factor expressed as Number of Days as an Eligible Officer
during Plan Term/1095. The result will be 1.0 except in those cases where an
employee became an Eligible Officer during the Plan Term or where Eligible
Officer retired, died or became disabled. Senior Executive Compensation
Committee: Select members of either the EMCC Board of Directors or EMCI Board of
Directors providing governance and oversight of executive compensation and stock
award administration. Surplus Base Percentage: A percentage that will reflect
the contribution of the surplus component if the Surplus Corporate Goal and
Surplus Result are identical. Surplus Contribution: Surplus Base Percentage +
((3 YR Surplus Result - 3 YR Surplus Goal) X Surplus Performance Factor) Surplus
Performance Factor: The multiplier used to increase or decrease the Surplus
Contribution for every point the 3 YR Surplus Result is above or below the 3 YR
Surplus Goal. 3 YR Surplus Goal: This Surplus growth goal is established by the
Executive Management Committee at the beginning of the Plan Term. The Senior
Executive Compensation Committee must approve the surplus growth goal each Plan
Term as it relates to the calculation of the LTIP. 3 YR Surplus Result: The
three-year percentage change in policyholder surplus for the company on a
consolidated basis. The source data for this calculation can be found in the
current and third prior year consolidated annual statements. It is determined by
dividing Surplus as regards policyholders for the current year (page 4, column
1, line 39 from the current year statement) by Surplus as regards policyholders
for the third prior year (page 4, column 1, line 39 from the third prior year
statement) and subtracting one. TCR Base Bonus Percentage: A percentage that
will reflect the contribution of the trade combined ratio component if the 3 YR
TCR Goal and 3 YR TCR Result are identical. TCR Contribution: TCR Base
Percentage + ((3 YR TCR Goal - 3 YR TCR Result) X TCR Performance Factor) TCR
Performance Factor: The multiplier used to increase or decrease the TCR
Contribution for every point the 3 YR TCR Result is above or below the 3 YR TCR
Goal.



--------------------------------------------------------------------------------



 
[exhibit1027007.jpg]
3 YR TCR Goal: This Trade Combined Ratio is established by the Executive
Management Committee at the beginning of the Plan Term. The Senior Executive
Compensation Committee must approve the trade combined ratio goal each Plan Term
as it relates to the calculation of the LTIP. 3 YR TCR Result: The calculated
three-year trade combined ratio result for the company on a consolidated basis.
The source of the consolidated trade combined ratio is provided by the most
recent three consolidated annual statements and is determined by summing two
ratios. The first ratio is calculated by adding the amounts for Losses incurred
for the past three years (page 4, column 1, line 2 from the past three
statements), Loss adjustment expenses incurred for the past three years (page 4,
column 1, line 3 from the past three statement), and Dividends to policyholders
(page 3, column 1, line 17 from the past 3 statements) together, and dividing
the total by the sum of Premiums earned in the past three years (page 4, column
1, line 1 from the past three statements). The second ratio is calculated by
dividing the sum of Other underwriting expenses incurred in the past three years
(page 4, column 1, line 4 from the past three statements) by Total net premiums
written in the past three years (page 8, column 6, line 35 from the past three
statements). The 3 YR TCR Actual is the sum of these two ratios. Unmodified Plan
Percentage: The addition of the TCR Contribution, Surplus Contribution, WP
Contribution multiplied by the Industry Comparison Factor. WP Base Bonus
Percentage: A percentage that will reflect the contribution of the Written
Premium component if the 3 YR WP Goal and 3 YR WP Result are identical. WP
Performance Factor: The multiplier used to increase or decrease the WP
Contribution for every point the 3 YR WP Result is above or below the 3 YR WP
Goal. Written Premium Contribution: WP Base percentage + ((3 YR WP Result - 3 YR
WP Goal) X WP Performance Factor) 3 YR WP Goal: This Written Premium growth goal
is established by the Executive Management Committee at the beginning of the
Plan Term. The Senior Executive Compensation Committee must approve the written
premium growth goal each Plan Term as it relates to the calculation of the LTIP.
3 YR WP Result: The three-year percentage change in written premium for the
company on a consolidated basis. The source for the written premium is provided
by the consolidated annual statements. It is calculated by dividing Total net
premiums written in the current year (page 8, column 6, line 35 from the current
year statement) by the Total net premiums written in the third prior year (page
8, column 6, line 35 from the third prior year statement) and subtracting one.



--------------------------------------------------------------------------------



 
[exhibit1027008.jpg]
CLAWBACK PROVISION EMPLOYERS MUTUAL CASUALTY COMPANY POLICY FOR RECOVERY OF
ERRONEOUSLY AWARDED INCENTIVE-BASED COMPENSATION Executive officers (as defined
below) of Employers Mutual Casualty Company (the “Company”) may be required to
repay previously awarded incentive-based compensation to the Company in certain
circumstances and to the extent required under applicable law. For incentive
compensation performance periods in progress as of the adoption of this policy
and paid on or after January 1, 2015, the statement of terms and conditions
accompanying any incentive-based compensation award made by the Company shall
include a provision incorporating the requirements of this policy. To the extent
there is a determination made that the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company with any
financial reporting requirements, the Compensation Committee of the Company’s
Board of Directors and the Compensation Committee of EMC Insurance Group Inc.’s
Board of Directors (EMCI) (collectively referred to as the Compensation
Committees) will determine whether, and to what extent, recovery of any
incentive-based compensation previously paid is appropriate based on the facts
and circumstances involved. If it is determined that a recovery is appropriate,
the Compensation Committees shall direct that the Company recover that portion
of any incentive-based compensation (whether in the form of cash or equity, if
applicable) paid to current and former executive officers during the 36-month
period preceding the date the Company is required to issue the accounting
restatement that is in excess of what would have been paid to the executive
officers under the accounting restatement. The amount to be recovered from the
executive officers based on an accounting restatement shall be the amount by
which the affected incentive-based compensation exceeded the amount that would
have been payable to such executive officers had the accounting statements
initially been issued as restated; provided, however, the Compensation
Committees reserve the authority to recover different amounts from different
executive officers on such bases as they shall deem appropriate, such as in the
case of an executive officer’s misconduct that contributes to the need for the
accounting restatement. The Compensation Committees shall determine, subject to
applicable law, whether the Company shall effect such recovery of
incentive-based compensation (i) by seeking recovery from the executive officer;
(ii) by reducing the amount that would otherwise be payable to the executive
officer under any compensatory plan, program or arrangement maintained by the
Company; (iii) by withholding payment of future increases in compensation
(including the payment of any discretionary bonus amount); or (iv) by any
combination of the foregoing. For purposes of this policy, the term “executive
officers” means those persons who received incentive-based compensation under
the Company’s Senior Executive Compensation Bonus Program, Senior Executive Long
Term Incentive Plan, or the incentive-based compensation plans applicable to the
Company’s Bond Manager and the President of EMC Reinsurance Company. The term
“incentive-based compensation” means, as applicable, cash or equity compensation
paid under any of the above mentioned plans, the amount of which was determined
in whole, or in part, upon specific performance-based goals relating to the
financial results of EMC Insurance Companies, or its individual operating
segments. The remedies outlined herein are in addition to, and not in lieu of,
any action deemed necessary by the Compensation Committees, the Company’s Board
of Directors, EMCI’s Board of Directors, or the Company (up to and including
termination of employment), and any legal rights available to the Company to
recover incentive-based compensation, and any action imposed by law enforcement
agencies, regulators, or other authorities.  



--------------------------------------------------------------------------------



 